PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Argo Import-Export Ltd.
Application No. 16/032,674
Filed: 11 Jul 2018
Patent No. 10,677,397 
Issued: 9 June 2020
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION UNDER 37 CFR 1.182 AND 37 CFR 1.76 TO CORRECT APPLICANT NAME”, filed January 18, 2022.

The petition is DISMISSED.

Patentee has filed the instant petition to add an Applicant (Suzhou Mont Lighting Co., Ltd). However, Patentee has not filed a corrected Application Data Sheet (ADS) in compliance with 37 CFR 1.76. Accordingly, on renewed petition, Patentee must file a corrected ADS.

The petition $210 was not able to be charged to the deposit account, because the person who signed the authorization, Kenneth I. Kohn, is not an authorized user of the account. Accordingly, on renewed petition, Patentee must submit the $210 petition fee (the $160 previously submitted was the fee for a Certificate of Correction).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-WEB or Patent Center
					
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207. 

/Cliff Congo/	
Cliff Congo
Attorney Advisor – Office of Petitions